Citation Nr: 9932421	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  98-07 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for breast cancer.

2.  Entitlement to an increased evaluation for bilateral 
varicose veins, evaluated 10 percent disabling prior to July 
7, 1997, and presently evaluated as 10 percent disabling for 
the right leg and 10 percent disabling for the left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to September 
1993.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

In her February 1998 notice of disagreement, the veteran 
raised the issue of entitlement to a total rating based on 
unemployability due to service-connected disabilities.  It 
appeared that she was attempting to reopen her claims for 
service connection for fatigue and memory loss.  These issues 
are referred to the RO for development and initial 
adjudication.

The Board notes that, although the veteran requested both a 
Travel Board hearing and personal hearing before an RO 
hearing officer in April 1998, she withdrew her request for a 
Travel Board hearing during her July 1998 personal hearing 
testimony.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran has been diagnosed and treated for left 
breast cancer.

3.  The claim of entitlement to service connection for breast 
cancer, on a direct basis, is not plausible.

4.  The veteran's bilateral varicose veins have been 
manifested primarily by complaints of leg pain on exertion 
that is relieved by elevation of the legs and the use of 
support hose.


CONCLUSIONS OF LAW

1.  The claim for service connection for breast cancer due to 
undiagnosed illness is legally insufficient.  38 C.F.R. 
§ 3.317 (1999); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

2.  The claim for service connection for breast cancer is not 
well-grounded.  38 U.S.C.A. § 5107(a)(West 1991).

3.  The criteria for an evaluation greater than 10 percent 
for bilateral varicose veins are not met.  38 U.S.C. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. § 4.104 Diagnostic Code 
7120 (1997), (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show that both her 
breasts were found to be cystic and tender at the time of her 
April 1982 gynecological (GYN) examination.  GYN examinations 
in January 1983 and January 1985 also show that her breasts 
were cystic.  In February 1985, she was first assessed with 
bilateral fibrocystic disease.  April 1989, May 1991 and 
April 1993 mammograms showed no suspicious abnormalities; 
however studies indicated that the dense parenchymal pattern 
made interpretation difficult and could obscure masses.  The 
April 1993 retirement medical examination shows a diagnosis 
of fibrocystic breast disease.

A November 1993 VA general medical examination report shows 
that the veteran was diagnosed with fibrocystic disease of 
her breast.

A rating action in August 1994 awarded the veteran service 
connection for bilateral varicose veins.  A noncompensable 
rating was assigned.

VA treatment records, dated in October and November 1994 
noted that a mammogram was performed in September 1994 and 
that an ultrasound was recommended.  The November 1994 
examination report indicated that the veteran's breasts were 
non-tender with some deep thickening in the right lateral 
breast with no definite masses discerned.  Both breasts had 
no demonstrated cysts with normal glandular tissue as well as 
fat.  May 1995 and November 1996 women's health clinic 
treatment records show that there were no masses felt in 
either breast.  

A January 1997 VA mammogram indicated a suspicious 
abnormality in the veteran's left breast.  The following 
month a needle biopsy was done on a specimen of a cluster of 
microcalcifications in the breast tissue.  The February 1997 
VA pathology report indicated an invasive high grade ductal 
carcinoma.  Adjacent breast tissue showed comedo type ductal 
carcinoma in situ.  In April 1997, the veteran underwent a 
left breast mastectomy and reconstruction.  She began 
chemotherapy the following month.

A July 1997 VA general medical examination report shows the 
history of the veteran's left mastectomy and chemotherapy for 
left breast cancer.  The examiner also noted that she had 
some varicose veins in both legs that were not hardened and 
were only discolored.

Subsequent VA treatment records, dating from July 1997 to May 
1998, show that the veteran underwent cosmetic surgery for 
her left breast and right breast reduction with no 
recurrence.  A September 1997 pathology report indicated that 
a biopsy of her right breast tissue was benign.

During her July 1998 personal hearing, the veteran testified 
that her varicose veins caused little shooting pains when she 
either stood or walked.  After twenty minutes on a treadmill 
her legs ached and she experienced a burning sensation in 
them.  She was receiving no treatment for her varicose veins 
but wore support hose, elevated her legs to reduce swelling 
and took Motrin.  With regard to her claim for service 
connection for breast cancer, the veteran testified that, 
although her cancer was initially diagnosed in 1997, earlier 
inservice mammograms could not rule out the possibility of 
cancer.  A gynecologist told her that the cancer could have 
been there long before it was detected.

During the December 1998 VA compensation examination, the 
veteran complained of aching pain as a result of her varicose 
veins that was relieved by the use of either Tylenol or 
support hose.  Elevating her legs provided only temporary 
relief.  She denied any edema but indicated that the 
condition had been gradually worsening over the years and 
that it prevented her from standing for prolonged periods.  
She denied any associated surgery or infection in her legs.  
The examiner observed bilateral lower extremity spider veins 
that were extremely superficial and nonpalpable without 
edema.  The examiner diagnosed superficial varicose veins 
that were mildly limiting and bilateral lower extremity pain 
of uncertain etiology.  The examiner opined that her pain was 
unlikely secondary to varicose veins.

During a February 1999 VA examination, the veteran noted that 
she had worn support hose for 10 years.  She complained of 
shooting pains and pain after standing for a long period of 
time.  She denied any treatment or surgery.  The aching was 
described as being mostly in her leg muscles.  Elevating her 
legs relieved the pain and she denied any edema.  The 
examiner observed very small visible varicose veins behind 
both knees and on the lateral aspect of both thighs.  There 
was no ulcers, edema, stasis, pigmentation or eczema and the 
size of the veins was less than 1/2 centimeter in a small area 
on both legs.  The diagnosis was small varicose veins on both 
legs that were superficial in the limited areas behind the 
knees and on the thighs.  The examiner opined that these 
varicose veins were unlikely the cause of the veteran's leg 
pain.

Analysis

Service Connection

Before the Board may address the merits of the appellant's 
claim it must, first be established that the claim is well-
grounded.  In this regard, a person who submits a claim for 
VA benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of [38 U.S.C.A. § 5107]."  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  If the claim is not 
well-grounded there is no duty to assist.  Struck v. Brown, 9 
Vet. App. 145 (1996).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

For reasons indicated below, the veteran's claim of 
entitlement to service connection for breast cancer is not 
well-grounded.

With respect to the veteran's claim for service connection 
for breast cancer as due to undiagnosed illness, the Board 
notes that in Sabonis v. Brown, 6 Vet.App. 426 (1994), the 
Court held that in cases in which the law and not the 
evidence is dispositive, a claim for entitlement to VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Id. at 430.  Pursuant to 
38 C.F.R. § 3.317, service connection may be granted only for 
undiagnosed disabilities attributed to Southwest Asia service 
during the Persian Gulf War.  Since the veteran has been 
diagnosed with a specific disability, i.e., breast cancer, 
and has been attributed to diagnosed illness, the Board must 
conclude that his claim for service connection under the 
provisions of 38 C.F.R. § 3.317 is legally insufficient.

While the provisions of 38 C.F.R. § 3.317 are inapplicable as 
a matter of law, the Board must consider the veteran's claim 
on a direct basis.

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based ionizing radiation exposure).

Although the veteran contends that her breast cancer may have 
been present during her service and could not be ruled out at 
the time, she is not competent to provide evidence that 
requires medical knowledge.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Moreover, where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

There is no medical or other competent evidence of record 
suggesting that the veteran had any type of cancer within one 
year of her discharge from service.  The Board must consider 
service connection on a direct and presumptive basis under 
(Combee).  Moreover, no evidence has been submitted to 
suggest a nexus between her breast cancer and service.  
Therefore, the claim is not well-grounded.

In light of these circumstances, the Board must conclude that 
the veteran has failed to meet her initial burden of 
producing evidence of a well-grounded claim for service 
connection for breast cancer.

Increased Rating

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).   Therefore, the Board finds that 
the veteran's claim of entitlement to an increased evaluation 
for bilateral varicose veins is well-grounded.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994)

The record reflects that the veteran's bilateral varicose 
veins disability is currently evaluated as 10 percent 
disabling under 38 C.F.R. § 4.104, Diagnostic Code 7120.  By 
regulatory amendment effective January 12, 1998, and during 
the pendency of this claim, substantive changes were made to 
the schedular criteria for evaluating diseases of the 
arteries and veins.  See 62 Fed. Reg. 65207-65224 (1997).  
Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  However, in Rhodan v. West, 
12 Vet. App. 55 (1998), the United States Court of Veterans 
Appeals (Court) noted that, where compensation is awarded or 
increased "pursuant to any Act or administrative issue, the 
effective date of such an award or increase...shall not be 
earlier than the effective date of the Act or administrative 
issue."  See 38 U.S.C.A. § 5110(g)(West 1991).  As such, the 
Court found that this rule prevents the application of a 
later, liberalizing law to a claim prior to the effective 
date of the liberalizing law.

Formerly, under Diagnostic Code 7120 the criteria provided a 
rating of 10 percent for moderate disability, varicosities of 
the superficial veins below the knees, with symptoms of pain 
and cramping on exertion, unilateral or bilateral.  
Moderately severe disability, involving superficial veins 
above and below the knee, with varicosities of the long 
saphenous, ranging in size from one to two centimeters in 
diameter, with symptoms of pain or cramping on exertion, 
without involvement of the deep circulation was rated 30 
percent with bilateral involvement.  Severe disability, 
involving superficial veins above and below the knee, with 
involvement of the long saphenous, ranging over 2 centimeters 
in diameter, marked distortion and sacculation, with edema 
and episodes of ulceration, no involvement of deep 
circulation, was rated 50 percent when bilateral.  Pronounced 
disability, with the findings for the severe condition with 
secondary involvement of the deep circulation, as 
demonstrated by Trendelenburg's and Perthe's tests, with 
ulceration and pigmentation, was rated 60 percent with 
bilateral involvement.

Under the revised Diagnostic Code 7120, varicose veins 
manifested by intermittent edema of an extremity or aching 
and fatigue in a leg after prolonged standing or walking, 
with symptoms relieved by elevation of the extremity or 
compression hosiery are rated 10 percent disabling.  A 20 
percent rating is assigned for persistent edema, incompletely 
relieved by elevation of an extremity, with or without 
beginning stasis pigmentation or eczema.  A 40 percent rating 
is assigned for persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration.  A 60 
percent rating is assigned for persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  A 100 percent rating is assigned for 
massive, board-like edema with constant pain at rest.  A note 
following Diagnostic Code 7120 provides that the foregoing 
evaluations are for involvement of a single extremity.  If 
more than one extremity is involved, each involved extremity 
is to be evaluated separately and the ratings combined using 
the bilateral factor, if applicable.  See 38 C.F.R. §§ 4.25, 
4.26.

In an October 1998 rating decision, the RO granted a 10 
percent rating for bilateral varicose veins from July 7, 1997 
to January 12, 1998, and thereafter applied the revised 
regulation and awarded separate ratings of 10 percent for 
varicose veins in each leg. In addition, a bilateral factor 
of 2.7 percent was added.

The award of 10 percent effective July 7. 1997 was based on 
the findings of the VA medical examination of that date.  
Prior to that time, the varicose veins were not considered to 
be of moderate disability so as to warrant a compensable 
rating.  However, during that July 1997 VA medical 
examination, findings were consistent with moderate 
impairment, including pain on prolonged walking and exertion.  

With the change in regulations, it was apparent that the 
veteran experienced pain on prolonged walking or standing in 
each leg.  The evidence of record does not show that the 
veteran has developed symptoms other than pain on prolonged 
periods of exertion.  There is no medical evidence of 
varicosities of the long saphenous or persistent edema, 
ulceration or stasis pigmentation, as required for a 20 
percent pursuant to either the regulations in effect prior to 
and subsequent to January 12, 1998.  Therefore, the Board 
finds that a rating greater than 10 percent is not warranted 
under either regulation, and an increased rating for 
bilateral varicose veins cannot be granted.


ORDER

Service connection for breast cancer is denied.

An increased evaluation for bilateral varicose veins, 
evaluated 10 percent disabling prior to July 7, 1997, and 
presently evaluated as 10 percent disabling for the right leg 
and 10 percent disabling for the left leg, is denied.




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

